The opinion of the court was delivered,
by Lowrje, C. J.
— In this case the Commonwealth claimed, and was allowed, a collateral inheritance tax on $10,000, which had been part of the estate of Joseph Wright, deceased; and notwithstanding the very careful argument of the appellant’s counsel, it appears to us very plain that the tax was rightfully allowed. The decedent had assigned $10,000 of stocks to the Pennsylvania Company for Insurance on Lives, in trust, to pay him the income for life, and after that, certain sums and annuities particularly specified, if the persons should outlive him, and the remainder to the purposes of his will, and had reserved a right to revoke all *512or any of tbe said trusts or grants for other persons. He died without any revocation, and of course the trusts took effect in favour of his intended beneficiaries. The subject of the grant falls within the very words of the Act of Assembly, as a part of an estate transferred by a deed, intended to take effect in possession after his death. It took effect neither in right nor in possession, until his death, because none were to take who did not survive him, and because he might revoke the whole. There is no real difficulty about making the executors pay it; for they have means enough, and a large part of this very fund goes to them, and they are entitled at once to so much of it as is necessary to pay the tax. No doubt the trustee has retained from each beneficiary or legatee, the tax on his or her share. It ought to have done it.
Decree affirmed at the costs of the appellants.